VAN GRAAFEILAND, Circuit Judge,
concurring in result:
I am convinced that, on an objective basis, no reasonably competent official in Lip-per’s position would have concluded that the acts described in the complaint herein would violate Walentas’ constitutional rights. The constitutional status of public contractors vis-a-vis public employees was, and continues to be, in a state of uncertainty and flux. See, e.g., Lefkowitz v. Turley, 414 U.S. 70, 83, 94 S.Ct. 316, 325, 38 L.Ed. 2d 274 (1973); S & D Maintenance Co., Inc. v. Goldin, 844 F.2d 962, 965-71 (2d Cir.1988); San Bernardino Physicians’ Services Medical Group, Inc. v. County of San Bernardino, 825 F.2d 1404, 1407-10 (9th Cir.1987); Horn v. Kean, 796 F.2d 668, 671-79 and n. 10 (3d Cir.1986) (en banc). Accordingly, I concur in the result.